                 IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                       Plaintiff,

                  v.

 L.C. SHELTON JOHNSON-                    Case No. 3:21-cr-00012-SLG-DMS-2
 WHITLOW,

                       Defendant.


       ORDER RE FINAL REPORT AND RECOMMENDATION OF THE
           MAGISTRATE JUDGE UPON A PLEA OF GUILTY

      A plea agreement was filed in this case at Docket 125. Pursuant to Rule 11

of the Federal Rules of Criminal Procedure, this matter was referred to the

Honorable Magistrate Judge Deborah M. Smith by the District Court, with the

written and oral consents of Defendant, counsel for Defendant, and counsel for the

United States. A proposed change of plea hearing was held before the magistrate

judge at which Defendant entered a guilty plea to Count 1 of the First Superseding

Indictment, which is a violation of 21 U.S.C. §§ 841(a)(1) and 846, Conspiracy to

Distribute a Controlled Substance.

      Judge Smith issued a Final Report and Recommendation at Docket 145, in

which she recommended that the District Court accept Defendant’s plea of guilty

to Count 1 of the First Superseding Indictment. No objections to the Final Report

and Recommendation have been filed.



     Case 3:21-cr-00012-SLG-DMS Document 155 Filed 05/10/21 Page 1 of 2
      The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). The

Court has reviewed the Final Report and Recommendation and adopts it.

Accordingly, IT IS ORDERED that the Court ACCEPTS Defendant’s plea of guilty

to Count 1 of the First Superseding Indictment, which is a violation 21 U.S.C. §§

841 (a)(1) and 846, Conspiracy to Distribute a Controlled Substance, and

Defendant is adjudged GUILTY of Count 1. An Imposition of Sentence hearing will

be held on July 21, 2021 at 2:00 p.m. in Anchorage Courtroom 2.

      DATED this 10th day of May, 2021 at Anchorage, Alaska.

                                             /s/ Sharon L. Gleason
                                             UNITED STATES DISTRICT JUDGE




Case No.3:21-cv-00012-SLG-DMS-2, USA v. Johnson-Whitlow
Order re Final Report and Recommendation
Page 2 of 2
     Case 3:21-cr-00012-SLG-DMS Document 155 Filed 05/10/21 Page 2 of 2
